Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Polish Journal of Environmental Studies Vol. 9, No. 1 (2000), 13-26 (hereinafter referred as “Kujawski”), in view of Journal of Membrane Science 389 (2012) 380– 388 (hereinafter referred as “Singh”), US 2015/0217232 (hereinafter referred as “MacCallum”), and US 2014/0263061 (hereinafter referred as “Taylor”).
Regarding claim 1, Kujawski teaches a method of purifying an aqueous solution (abstract, fig. 8), the method comprising, receiving a feed stream in an evaporation container (refer fig. 8), wherein the feed comprises water and a plurality of contaminants (abstract), wherein the plurality of contaminants include a plurality of VOC (abstract, 
Kujawski discloses that pervaporation and vapor permeation as the most well-known membrane processes for the separation of liquid and vapor mixtures allow a variety of possible application areas: i) dewatering of organic fluids like alcohols, ketones, ethers etc.; ii) separation of mixtures from narrow boiling temperatures to constant (azeotrop) boiling temperatures; iii) removal of organic pollutants from water and air streams; iv) separation of fermentation products; v) separation of organic-organic liquid mixtures. Kujawski does not teach that does not teach that the liquid to be treated is wastewater comprising concentrated brine and volatiles. However, Singh teaches desalination of brine and produced water by vapor permeation membrane by permeating water vapor through the membrane (abstract, fig. 3). Therefore, Singh establishes that it is known in the art to desalination seawater using water vapor permeable membrane, and Kujawski establishes that it is well known in the art to use other mixtures comprising water, evaporating the mixture, separating water vapor using 
Kujawski and Singh does not disclose that the membrane is an ionomer membrane having exposed sulfonic acid groups in a bulk fluorocarbon matrix.
MacCallum teaches water processing system for recovering water from wastewater, wherein the system comprises a water separation module comprising an ionomer membrane which is permeable to water vapor and substantially impermeable to volatiles (Abstract, [0032], [0034]). The membrane include a sulfonated perfluorinated ionomer, such as Nafion®, ionomer membrane is a chemically-sensitive membrane in that it selectively passes water through the ionomer membrane based on chemical affinity. Rather than selectively removing water or other gases based on molecular size, the ionomer membrane can remove water and other gases based on chemical affinity. For example, the ionomer membrane can remove water and other gases based on their chemical affinity for sulfonic acid groups [0029]. 
It would have been obvious to one of ordinary skill in the art to use Nafion® membrane in the method of Kujawski to separate water vapor from a mixture because MacCallum discloses that Nafion® serve as a selective, semi-permeable membrane to water vapor for water purification because the sulfonic acid groups can pass water while rejecting other compounds, making it possible to separate water from a contaminated source.
MacCallum further discloses that the membrane can be provided as tubes that can form Nafion® tube walls [0031], and that purge gas is provided to sweep the water vapor and to maintain a water vapor partial pressure differential to drive permeation of the water vapor (abstract, [0037]). However, MacCallum does not explicitly disclose that each of the tubes having an inner surface and an outer surface, wherein the gas stream flows across the outer surface of the tubes and a purge gas flows through the inner surface of the tubes.
Taylor teaches a membrane module comprising a plurality of tubular membranes, wherein liquid/gas stream flows across outer surface of the tubes and a purge/sweep gas flows through inner surface of the tubes (see fig. 29). 
Modified Kujawski and Taylor are analogous inventions in the art of treatment systems comprising water separation modules. It would have been obvious to one of ordinary skill in the art to modify the water separation module of modified Kujawski with teachings of Taylor to provide tubular membranes, wherein liquid/gas stream flows across outer surface of the tubes and a purge/sweep gas flows through inner surface of the tubes to provide an improved module. One of ordinary skill in the art would have had a reasonable expectation of success in using tubular membranes in the water separation module because Taylor disclosed that such membrane modules are known in the art.
Regarding claim 2, Kujawski teaches that the volatiles include hydrocarbons (table 6). Modified Kujawski discloses separation of water vapor from a variety of mixtures and providing a membrane having selectivity towards permeation of water vapor (refer rejection of claim 1 above). Selection of mixture of contaminants, including 
Regarding claim 3, MacCallum discloses that the ionomer membrane has a first surface configured to receive and contact the gas stream from the evaporation container and a second surface opposite the first surface, wherein the water vapor partial pressure at the second surface is less than the water vapor partial pressure at the first surface (abstract, [0037]).
Regarding claim 4, Kujawski discloses that contaminants are retained and water vapor is permeated through the membrane (page 15-16/Paragraph “Membranes and Membrane Modules”, page 19/right column). MacCallum also teaches that volatiles are retained at the first surface of the ionomer membrane and the water vapor is passed to the second surface of the ionomer membrane [0032].
Regarding claim 8, Kujawski discloses condensing the non-permeated portion of the feed stream to the membrane modules and discharging it (refer fig. 8). Weather the vent the volatiles without any further process would have been an obvious matter of choice to one of ordinary skill in the art based on the nature of the contaminants and regulations governing whether the contaminants can be released into environment without any treatment.
Regarding claim 9, MacCullam further discloses that wastewater is stabilized using pretreatment chemicals [0006].
Regarding claim 10, Kujawski discloses that a portion of the feed stream is drained from the evaporator in order to remove impurities and avoid depositions on the 
Regarding claim 12, Kunawski does not disclose use of compressor in communication with the evaporator (fig. 8)
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kujawski, in view of Singh, MacCallum and Taylor as applied to claim 1 above, and further in view of US 2012/0292176 (hereinafter referred as “Machhammmer”).
Regarding claims 5-6, MacCallum teaches that a purge/sweep gas is supplied through contaminant module to transport the water vapor [0037]. One of ordinary skill in the art would have had a reasonable expectation of success from teachings of MacCallum in applying a purge/sweep gas to carry water vapor from the water separation module of modified Baba to the condenser module.
Modified Kujawski does not teach that the system comprises a carrier gas source to flow carrier gas through the evaporation container to carry the gas stream from the evaporation container to the water separation module. However, use of a carrier/sweep gas to carry vapor from the evaporation container is taught by Machhammmer (see abstract, [0015], [0026], [0033]). Machhammmer also teaches that carrier gas is recirculated through the system ([0077], [0202], [0214]). One of ordinary skill in the art would have had a reasonable expectation of success in improving a known system of modified Kujawski to use a carrier/sweep gas to transport the gas mixture from the evaporation container to the water separation module and circulating the purge gas between the evaporator, the water separation module, and the condenser module .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kujawski, in view of Singh, MacCallum and Taylor as applied to claim 1  above, and further in view of Energy Research and Development Division Final Project Report, Integrated Industrial Wastewater Reuse by Heat Recovery, March 2015 (hereinafter referred as “Document 1”).
Regarding claim 7, modified Kujawski teaches limitations of claim 1 as set forth above. Modified Kujawski e does not teach that a regenerative heat exchanger thermally coupled with the condenser module and the evaporation container, wherein the regenerative heat exchanger cycles heat from the condenser module to the evaporation container.
Document 1 teaches (P23) a wastewater treatment system comprising an evaporator, a condenser, and regenerative heat exchanger (see fig. 7).
Modified Kujawski and Document 1 are analogous inventions in the art of wastewater treatment systems comprising evaporation of wastewater. It would have been obvious to one of ordinary skill in the art to modify the method of modified Kujawski with teachings of Document 1 to provide a regenerative heat exchanger thermally coupled with the condenser module and the evaporation container, wherein the regenerative heat exchanger cycles heat from the condenser module to the evaporation container reuse waste heat.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kujawski, in view of Singh, MacCallum and Taylor as applied to claim 1 above, and further in view of US 2016/0046504 (hereinafter referred as “Riley”).
Regarding claim 11, modified Kujawski teaches limitations of claim 1 as set forth above. Modified Kujawski does not teach that the method further comprising: reducing a pressure in the evaporation container using a compressor, wherein the compressor is a mechanical compressor that reduces the boiling temperature of water in the wastewater stream stored in the evaporation container. However, it is a well-known fact that decreasing pressure decreases boiling temperature of water. Riley discloses that boiling temperature is water is reduced by creating a vacuum within evaporation chamber [0005]
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kujawski, in view of Singh, MacCallum and Taylor as applied to claim 1 above, and further in view of US 2008/0296215 (hereinafter referred as “Simon”).
Regarding claim 13, modified Kujawski does not teach treating the water vapor or purified water using a contaminant treatment module. Simon teaches a system comprising a vaporization system having an evaporation chamber, water vapor generated in the evaporation chamber is discharged through an ultraviolet (UV) light, which destroys pathogens, e.g. bacteria, viruses, etc. UV treatment of water vapor may be required in order to obtain regulatory approval (abstract, [0039]). Therefore, Simon suggest that it is known in the art to treat water vapor by a treatment module to obtain regulatory approval. Therefore, it would have been obvious to one of ordinary skill in the 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 under 35 USC 103(a) as being unpatentable over Vane in view of Fujita, and Singh have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PRANAV N PATEL/Primary Examiner, Art Unit 1777